                           UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA
                                 HARRISBURG DIVISION

In re:      S & R LTD                                             &DVH1R5:19-bk-01561-HWE
                                                                  
                                                                  
Debtor(s)                                                         


                        127,&(2)TRUSTEE¶S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                            AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that William G.
Schwab, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee¶s
professionals have filed final fee applications, which are summarized in the attached Summary of
Trustee¶s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for inspection at
the Office of the Clerk, at the following address:




        Any person wishing to object to any fee application that has not already been approved or to the
Final Report, must file a written objection within 21 days from the mailing of this notice, together with a
request for a hearing and serve a copy of both upon the trustee, any party whose application is being
challenged and the United States Trustee. If no objections are filed, the Court will act on the fee
applications and the trustee may pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed: 06/14/2021                        By:    /s/ William G. Schwab
                                                                              Trustee
William G. Schwab
811-1 Blakeslee Blvd Drive East
Lehighton, PA 18235
(610) 377-5200
schwab@uslawcenter.com




 UST Form 101-7-NFR (10/1/2010)

Case 5:19-bk-01561-HWV            Doc 22 Filed 06/15/21 Entered 06/15/21 07:39:43                        Desc
                                  Main Document    Page 1 of 4
                                                 UNITED STATES BANKRUPTCY COURT
                                                 MIDDLE DISTRICT OF PENNSYLVANIA
                                                       HARRISBURG DIVISION
In re:        S & R LTD                                                                                &DVH1R5:19-bk-01561-HWE
                                                                                                       
                                                                                                       
Debtor(s)                                                                                              


                                             SUMMARY OF TRUSTEE¶S FINAL REPORT
                                             AND APPLICATION FOR COMPENSATION

                     The Final Report shows receipts of                                                     $                  38,015.11

                     and approved disbursements of                                                          $                   4,170.71

                     OHDYLQJDEDODQFHRQKDQGRIï                                                         $                  33,844.40


                                                                         Balance on hand:                                              $         33,844.40

                       Claims of secured creditors will be paid as follows:
Claim                                                                    Claim               Allowed Amount Interim Payments                   Proposed
No.              Claimant                                               Asserted                 of Claim         to Date                      Payment
1                SCHUYLKILL COUNTY TAX                                         7,313.71                  7,313.71                   0.00              423.54
                 CLAIM BUREAU
2                VIST Bank 1240 Broadcasting                               534,759.09                534,759.09                     0.00         30,968.11
                 Rd.

                                                                 Total to be paid to secured creditors:                                $         31,391.65
                                                                 Remaining balance:                                                    $          2,452.75

                       Applications for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                                                        Interim Payments       Proposed
Reason/Applicant                                                                             Total Requested                  to Date          Payment
Trustee, Fees - William G. Schwab, Trustee                                                               2,414.50                   0.00          2,414.50
Trustee, Expenses - William G. Schwab, Trustee                                                               38.25                  0.00               38.25
Other, Expenses - Spieles, Barry                                                                                0.00              180.00                0.00

                                       Total to be paid for chapter 7 administration expenses:                                             $      2,452.75
                                       Remaining balance:                                                                                  $          0.00


           ï The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)

         Case 5:19-bk-01561-HWV                          Doc 22 Filed 06/15/21 Entered 06/15/21 07:39:43                                       Desc
                                                         Main Document    Page 2 of 4
                Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                                                         Interim Payments         Proposed
Reason/Applicant                                                    Total Requested            to Date            Payment
                                                          NONE

                         Total to be paid for prior chapter administration expenses:                        $            0.00
                         Remaining balance:                                                                 $            0.00


                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
                                                          NONE

                                                 Total to be paid for priority claims:                      $            0.00
                                                 Remaining balance:                                         $            0.00


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $0.00 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.000 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
                                                          NONE

                               Total to be paid for timely general unsecured claims:                      $              0.00
                               Remaining balance:                                                         $              0.00


                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-NFR (10/1/2010)

     Case 5:19-bk-01561-HWV              Doc 22 Filed 06/15/21 Entered 06/15/21 07:39:43                          Desc
                                         Main Document    Page 3 of 4
Claim                                                              Allowed Amount Interim Payments            Proposed
No.          Claimant                                                  of Claim         to Date               Payment
                                                          NONE

                                Total to be paid for tardy general unsecured claims:                     $            0.00
                                Remaining balance:                                                       $            0.00


                   Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
         RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
         pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
         LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
         plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments                Proposed
No.       Claimant                                                  of Claim             to Date              Payment
                                                          NONE

                                             Total to be paid for subordinated claims:                   $            0.00
                                             Remaining balance:                                          $            0.00




                                                         Prepared By: /s/ William G. Schwab
                                                                                          Trustee
        William G. Schwab
        811-1 Blakeslee Blvd Drive East
        Lehighton, PA 18235
        (610) 377-5200
        schwab@uslawcenter.com

        STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
        H[HPSWLRQ&)5 D  DSSOLHV




UST Form 101-7-NFR (10/1/2010)

        Case 5:19-bk-01561-HWV            Doc 22 Filed 06/15/21 Entered 06/15/21 07:39:43                     Desc
                                          Main Document    Page 4 of 4
